DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed March 2nd, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (KR 20160012758 A).
Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 103, the amendment incorporating a processor to perform the conditional limitation of presenting the recommendation only if the reliability of the additional data exceeds a threshold helps overcomes the prior rejection.  However, Park teaches this claim limitation in combination with the previous references (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  Mayou still teaches the determining a decision support recommendation based upon glucose measurements and additional data.  Lain still teaches determining reliability levels of additional data items, as well as determining a reliability metric based upon the reliability level.  Therefore, Park is used only to explicitly teach only displaying information when a reliability metric exceeds a threshold, which would be when either the reliability level or metric (depending on claim 1 or 11) exceeds the threshold.   To further clarify and ensure that there is no longer a conditional limitation to the claim, it is suggested to amend “only if” in claim 1 and 11 to “only when”, as well.  This further improves clarity of the claim language and leaves no debate regarding the conditional nature of the claims. Therefore, the claims are still rejection under 35 U.S.C. 103 with the addition of Park.
Regarding the arguments regarding the rejection under 35 U.S.C. 112, the claim amendment resolves the issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-19, 21-24, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou (US 20150118658 A1, cited by applicant) in view of Lain (US 20120145152 A1, cited by applicant) and Park (KR 20160012758 A).
	Regarding claim 1, Mayou teaches a method for determining if a decision support recommendation is to be presented to a user for treatment of a diabetic state(Paragraph 0128:   “Behavior input information may be obtained via the system. Behavior inputs can include an amount of interaction, glucose alert/alarm states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristic associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, not acknowledging alerts/alarms within x minutes, time to acknowledgment of alarms/alerts, time of alert state), diabetes management data (e.g., CGM data, insulin pump data, insulin sensitivity, patterns, activity data, caloric data)” and Paragraph 0196:  “a need for guidance is identified based on behavioral and/or contextual information obtained for the user. The obtaining may be performed as described with reference to FIG. 4 may be provided as a subroutine herein. Namely, contextual and or behavioral inputs may be captured as described at block 402; the behavior and/or contextual inputs may be tracked over time to collect a database of information as described at block 404; and the inputs may be processed to determine behavioral and/or contextual information about the patient as described at block 406; based on which an indication of the contextual and/or behavioral information may be optionally provide as described at optional block 408”), comprising: 
identifying a current diabetic state of a user based at least in part on a glucose concentration level (Paragraph 0072:  “reporting related styles or manners that may be provided (and adapted over time) include a default display for the report, levels of discretion for reporting based on context, input configuration for a report (e.g., hitting a key on the device while viewing a trend graph temporarily magnifies trend graph to trend line range or to magnify around current glucose level/trend)”); 
receiving additional data that, along with the current diabetic state, serves as input data to a process for determining a decision support recommendation (Paragraph 0072:  “Other reporting related styles or manners that may be provided (and adapted over time) include a default display for the report, levels of discretion for reporting based on context, input configuration for a report (e.g., hitting a key on the device while viewing a trend graph temporarily magnifies trend graph to trend line range or to magnify around current glucose level/trend), glucose acceleration information (e.g., your glucose speed is still going up, but not as quickly--a sign that insulin is starting to act), prediction mode time, future mode time/inputs (e.g., based on glucose, insulin, exercise, and other input information that may be available, a prediction of future mode time or inputs may be generated. In some implementations, the prediction may be based on previous user data whereby similar past patterns of inputs can be used to improve estimate)” and Paragraph 0196:  “a need for guidance is identified based on behavioral and/or contextual information obtained for the user. The obtaining may be performed as described with reference to FIG. 4 may be provided as a subroutine herein. Namely, contextual and or behavioral inputs may be captured as described at block 402; the behavior and/or contextual inputs may be tracked over time to collect a database of information as described at block 404; and the inputs may be processed to determine behavioral and/or contextual information about the patient as described at block 406; based on which an indication of the contextual and/or behavioral information may be optionally provide as described at optional block 408”); 
calculating the decision support recommendation using the process and the input data (Paragraph 0231:  “the system may generate and provide the following recommendation to achieve a glucose target, today try and work out for an additional 10 min and reduce your sugar intake by 5%. The recommendation may be calculated based on the patient specific input information, including weighting of the specific factors considered”); and 
presenting the decision support recommendation to the user on a user interface (Paragraph 0060:  “The small display device 14 and/or the wearable device 21 may include a relatively small display (e.g., smaller than the display device 18) and may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value 26 and/or an arrow 28. In contrast, display devices 16, 18 and 20 can be larger display devices that can be capable of displaying a larger set of displayable information, such as a trend graph 30 depicted on the hand-held receiver 16 in addition to other information such as a numerical value and arrow”).
Mayou fails to teach assigning a reliability level to the additional data, and only presenting, using a processor, if the assigned reliability level of the additional data exceeds a threshold.
Lain teaches assigning a reliability level to the additional data (Paragraph 0016:  “The controller may further be configured to compute a trend of the IPI value and to provide a signal to said ventilation device, based on the trend of the IPI value, wherein said signal adjusts one or more weaning related parameters in said ventilation device. The controller may further be configured to compute a reliability index of the index-value. The controller may further be configured to provide a medical recommendation regarding weaning from the ventilation machine”:  IPI value is one reliability level and the reliability index is another reliability value or Paragraph 0162:  “The confidence (reliability) level value may be determined/calculated from the standard deviation (std) of the various input variables (measured/sensed) parameters, as well as artifacts”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help alert the user when a critical threshold is passed regarding patient health (Paragraph 0178 of Lain).
	Park teaches only presenting, using a processor, if the assigned reliability level of the data exceeds a threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).

Regarding claim 11, Mayou teaches a method for determining if a decision support recommendation is to be presented to a user for treatment of a diabetic state (Paragraph 0128:   “Behavior input information may be obtained via the system. Behavior inputs can include an amount of interaction, glucose alert/alarm states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristic associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, not acknowledging alerts/alarms within x minutes, time to acknowledgment of alarms/alerts, time of alert state), diabetes management data (e.g., CGM data, insulin pump data, insulin sensitivity, patterns, activity data, caloric data)” and Paragraph 0196:  “a need for guidance is identified based on behavioral and/or contextual information obtained for the user. The obtaining may be performed as described with reference to FIG. 4 may be provided as a subroutine herein. Namely, contextual and or behavioral inputs may be captured as described at block 402; the behavior and/or contextual inputs may be tracked over time to collect a database of information as described at block 404; and the inputs may be processed to determine behavioral and/or contextual information about the patient as described at block 406; based on which an indication of the contextual and/or behavioral information may be optionally provide as described at optional block 408”), comprising: 
receiving a plurality of input data items impacting a diabetic state of a user of continuous glucose monitor (Paragraph 0031:  “The device includes a continuous glucose sensor, wherein the continuous glucose sensor is configured to substantially continuously measure a glucose concentration in the host, and to provide continuous sensor data associated with the glucose concentration in the host”), the input data items serving as input data to a process for determining a decision support recommendation (Paragraph 0231:  “the system may generate and provide the following recommendation to achieve a glucose target, today try and work out for an additional 10 min and reduce your sugar intake by 5%. The recommendation may be calculated based on the patient specific input information, including weighting of the specific factors considered”); 
determining a decision support recommendation based on the process and the input data (Paragraph 0231:  “the system may generate and provide the following recommendation to achieve a glucose target, today try and work out for an additional 10 min and reduce your sugar intake by 5%. The recommendation may be calculated based on the patient specific input information, including weighting of the specific factors considered”); and 
presenting the decision support recommendation to the user on a user interface (Paragraph 0060:  “The small display device 14 and/or the wearable device 21 may include a relatively small display (e.g., smaller than the display device 18) and may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value 26 and/or an arrow 28. In contrast, display devices 16, 18 and 20 can be larger display devices that can be capable of displaying a larger set of displayable information, such as a trend graph 30 depicted on the hand-held receiver 16 in addition to other information such as a numerical value and arrow”).
Mayou fails to teach assigning a reliability level to each of the input data items, calculating a reliability metric based on the reliability levels assigned to each of the input data items-58-DEXCOM.43 OAPATENT, and only presenting, using a processor, if the assigned reliability level of the additional data exceeds a threshold.
Lain teaches assigning a reliability level to each of the input data items (Paragraph 0016:  “The controller may further be configured to compute a trend of the IPI value and to provide a signal to said ventilation device, based on the trend of the IPI value, wherein said signal adjusts one or more weaning related parameters in said ventilation device. The controller may further be configured to compute a reliability index of the index-value. The controller may further be configured to provide a medical recommendation regarding weaning from the ventilation machine”:  IPI value is one reliability level and the reliability index is another reliability value), calculating a reliability metric based on the reliability levels assigned to each of the input data items (Paragraph 0016:  “the method may further include computing a reliability index of the index-value” or Paragraph 0162:  “Furthermore, the various input variables may be weighted according to their confidence (reliability) level”: combined weighted average (see paragraph 0148)).  -58-DEXCOM.43 OAPATENTIt would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help alert the user when a critical threshold is passed regarding patient health (Paragraph 0178 of Lain).
Park teaches only presenting, using a processor, if the assigned reliability level of the data exceeds a threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).

Regarding claims 2 and 17, Mayou fails to teach wherein assigning the reliability level includes assigning a reliability level based at least in part on an identity of a source from which the additional data is obtained.
Lain teaches wherein assigning the reliability level includes assigning a reliability level based at least in part on an identity of a source from which the additional data is obtained (Paragraph 0178:  alarm limit is based off of a patient and the specific data being measured and Paragraph 0148:  based on different professionals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help alert the user when a critical threshold is passed regarding patient health (Paragraph 0178 of Lain).

Regarding claim 3, Mayou teaches wherein the additional data includes an indication of food and drink ingested or to be ingested within a prescribed period of time (Paragraph 0114:  “To perform the adaptation, a probability distribution of these parameters may be provided for an individual. For example, probability distributions for hypoglycemia based on information of one or more of the following: food, exercise, insulin on board, hormonal changes, and stress may be provided a priori and/or adapted for a particular patient based on patterns over time”).

Regarding claim 4, Mayou teaches wherein the indication includes data manually entered by the user, nutritional data concerning the food or drink that is obtained from a third party, nutritional data automatically entered by an application or nutritional data is automatically entered by scanning the nutritional information into the application (Paragraph 0081:  “ Input from the Internet of Things (IOT) (e.g., machine to machine communication) may be used by the system to determine if the user watched less TV or bought more healthy food for the refrigerator, which may be compared with a goal/criterion”).

Regarding claim 5, Mayou teaches wherein the additional data includes information describing past physiological response patterns of the user or an indication of a user activity level that has occurred or is to occur within a prescribed amount of time (Paragraph 0113:  “This prediction of risk estimation may be based on knowledge of insulin, exercise, and time of day/week”).

Regarding claims 7 and 21, Mayou teaches wherein the decision support recommendation includes a recommendation to ingest food or drink or a recommendation to inject a calculated amount of insulin (Paragraph 0222:  “Consider taking insulin or x units of insulin”).

Regarding claims 8 and 22, Mayou fails to teach wherein presenting the decision support recommendation only if the assigned reliability of the additional data exceeds a threshold further includes determining when to present the decision recommendation based at least in part on the reliability level.
Park teaches wherein presenting the decision support recommendation only if the assigned reliability of the additional data exceeds a threshold further includes determining when to present the decision recommendation based at least in part on the reliability level (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).

Regarding claim 9, Mayou fails to teach wherein receiving additional data includes receiving a plurality of additional data items of different types and assigning a reliability level to the additional data includes independently assigning a reliability level to each of the additional data items.
Lain teaches wherein receiving additional data includes receiving a plurality of additional data items of different types and assigning a reliability level to the additional data includes independently assigning a reliability level to each of the additional data items (Paragraph 0162:  “the various input variables may be weighted according to their confidence (reliability) level”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help improve confidence interval determination (Paragraph 0162 of Lain).

Regarding claims 10 and 23, Mayou fails to teach wherein presenting the decision support recommendation includes only presenting the decision support recommendation if a weighted average of the individual reliability levels exceeds a first threshold and if none of the individual reliability levels falls below a second threshold.
Lain teaches wherein finding a weighted average of the individual reliability levels (Paragraph 0162:  “the various input variables may be weighted according to their confidence (reliability) level”) and if individual reliability levels falls below a second threshold (Paragraph 0020: “Adjusting one or more weaning related parameters in the ventilation device may include reducing or stopping the mechanical ventilation if the IPI value is at or above a predetermined value or continuing or increasing the support of the mechanical ventilation if the IPI value is below the predetermined value”: the decision support recommendation is the adjustment of the weaning parameter, and the adjustment of the weaning would only be reduced or stopped when the IPI (average of values) is above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help improve confidence interval determination (Paragraph 0162 of Lain).
Park teaches presenting the decision support recommendation includes only presenting the decision support recommendation if a reliability levels exceeds a threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).
.
Regarding claim 12, Mayou fails to teach wherein calculating the reliability metric includes calculating the reliability metric based on an average of the reliability levels of the each of the input data items.
Lain teaches wherein calculating the reliability metric includes calculating the reliability metric based on an average of the reliability levels of the each of the input data items (Paragraph 0162:  “The confidence (reliability) level value may be determined/calculated from the standard deviation (std) of the various input variables (measured/sensed) parameters, as well as artifacts …  Furthermore, the various input variables may be weighted according to their confidence (reliability) level” and Paragraph 0148:  “wherein the consensus assessment may be determined by a weighted and/or un-weighted average”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help improve confidence interval determination (Paragraph 0162 of Lain).

Regarding claim 13, Mayou teaches wherein the plurality of input data items includes sensor data from a glucose sensor in the continuous glucose monitor (Paragraph 0030:  “The system includes a continuous glucose sensor, wherein the continuous glucose sensor is configured to substantially continuously measure a glucose concentration in the host, and to provide continuous sensor data associated with the glucose concentration in the host”).

Regarding claim 14, Mayou fails to teach wherein assigning a reliability level includes assigning a reliability level to the sensor data based on one more factors selected from the group comprising: signal quality, sensor calibration, connectivity, glucose sensor age and expected lifetime of the glucose sensor.
Lain teaches wherein assigning a reliability level includes assigning a reliability level to the sensor data based on one more factors selected from the group comprising: signal quality, sensor calibration, connectivity, glucose sensor age and expected lifetime of the glucose sensor (Paragraph 0162:  “The confidence (reliability) level value may be determined/calculated from the standard deviation (std) of the various input variables (measured/sensed) parameters, as well as artifacts”:  artifacts are associated with signal quality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help improve confidence interval determination (Paragraph 0162 of Lain).

Regarding claim 15, Mayou teaches of wherein determining and presenting the decision support recommendation includes determining the decision support recommendation even if the reliability metric does not exceed the threshold (Paragraph 0060:  “The small display device 14 and/or the wearable device 21 may include a relatively small display (e.g., smaller than the display device 18) and may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value 26 and/or an arrow 28. In contrast, display devices 16, 18 and 20 can be larger display devices that can be capable of displaying a larger set of displayable information, such as a trend graph 30 depicted on the hand-held receiver 16 in addition to other information such as a numerical value and arrow”). 
Mayou fails to teach presenting the decision support recommendation to the user on the user interface only if the reliability metric exceeds the threshold.
Park teaches presenting the decision support recommendation to the user on the user interface only if the reliability metric exceeds the threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).

Regarding claim 18, Mayou teaches wherein the plurality of input data items includes an indication of food and drink ingested or to be ingested within a prescribed period of time, the indication includes data manually entered by the user, nutritional data concerning the food or drink that is obtained from a third party or nutritional data automatically entered by an application or nutritional data automatically entered by scanning the nutritional information into the application (Paragraph 0182:  “other factors, such as food, exercise, insulin intake, etc. as the information becomes available to the system”).

Regarding claim 19, Mayou teaches wherein the plurality of input data items includes information describing past physiological response patterns of the user or an indication of a user activity level that has occurred or is to occur within a prescribed amount of time (Paragraph 0236:  “The historical input value database 710 includes past input values for the user”).

Regarding claim 24, Mayou fails to teach wherein the threshold is selected based at least in part on a type of decision support recommendation that is calculated.
Lain teaches wherein the threshold selecting a threshold is based at least in part on a type of decision support recommendation that is calculated (Paragraph 0178:  “Reference is now made to FIG. 6D, which illustrates an exemplary graphical display of a PI index, according to some embodiments. As shown in FIG. 6D, graphical user interface, 350, may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help alert the user when a critical threshold is passed regarding patient health (Paragraph 0178 of Lain).

Regarding claim 26, Mayou fails to teach wherein the threshold is selected based at least in part on a type of decision support recommendation that is determined.
Lain teaches wherein selecting a threshold is based at least in part on a type of decision support recommendation that is determined (Paragraph 0178:  “For example, element 352 illustrates a bar graph showing the number of times where the respiratory rate was above a high alarm limit (top panel, 353A) or below a low alarm limit (bottom panel, 353B). For example, element 354 illustrates a bar graph showing the number of times where the SpO2 value was above a high alarm limit (top panel, 355A) or below a low alarm limit (bottom panel, 355B). For example, element 356 illustrates a bar graph showing the number of times where the EtCO2 value was above a high alarm limit (top panel, 357A) or below a low alarm limit (bottom panel, 357B). For example, element 358 illustrates a bar graph showing the number of times where the heart rate was below a high alarm limit (top panel, 359A). For example, element 360 illustrates a bar graph showing the number of times where the PI value was below a low alarm limit (top panel, 361A)”).

Regarding claim 29, Mayou teaches wherein the glucose concentration level is obtained from a glucose sensor in a continuous glucose monitor, the user interface being incorporated in a display device that receives the sensor data from the glucose sensor over a wireless communication link (Paragraph 0059:  “wherein the glucose concentration level is obtained from a glucose sensor in a continuous glucose monitor, the user interface being incorporated in a display device that receives the sensor data from the glucose sensor over a wireless communication link”).

Regarding claim 30, Mayou teaches a system for providing decision support recommendations concerning a diabetic state of a user (Paragraph 0128:   “Behavior input information may be obtained via the system. Behavior inputs can include an amount of interaction, glucose alert/alarm states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristic associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, not acknowledging alerts/alarms within x minutes, time to acknowledgment of alarms/alerts, time of alert state), diabetes management data (e.g., CGM data, insulin pump data, insulin sensitivity, patterns, activity data, caloric data)” and Paragraph 0196:  “a need for guidance is identified based on behavioral and/or contextual information obtained for the user. The obtaining may be performed as described with reference to FIG. 4 may be provided as a subroutine herein. Namely, contextual and or behavioral inputs may be captured as described at block 402; the behavior and/or contextual inputs may be tracked over time to collect a database of information as described at block 404; and the inputs may be processed to determine behavioral and/or contextual information about the patient as described at block 406; based on which an indication of the contextual and/or behavioral information may be optionally provide as described at optional block 408”)app, the system comprising: 
a memory comprising executable instructions (Paragraph 0104:  “stored in a memory”); 
a processor in data communication with the memory and configured to execute the instructions to cause the system to (Paragraph 0030:  “The system also includes a processor module”):
identifying a current diabetic state of a user based at least in part on a glucose concentration level (Paragraph 0072:  “reporting related styles or manners that may be provided (and adapted over time) include a default display for the report, levels of discretion for reporting based on context, input configuration for a report (e.g., hitting a key on the device while viewing a trend graph temporarily magnifies trend graph to trend line range or to magnify around current glucose level/trend)”); 
receiving additional data that, along with the current diabetic state, serves as input data to a process for determining a decision support recommendation (Paragraph 0072:  “Other reporting related styles or manners that may be provided (and adapted over time) include a default display for the report, levels of discretion for reporting based on context, input configuration for a report (e.g., hitting a key on the device while viewing a trend graph temporarily magnifies trend graph to trend line range or to magnify around current glucose level/trend), glucose acceleration information (e.g., your glucose speed is still going up, but not as quickly--a sign that insulin is starting to act), prediction mode time, future mode time/inputs (e.g., based on glucose, insulin, exercise, and other input information that may be available, a prediction of future mode time or inputs may be generated. In some implementations, the prediction may be based on previous user data whereby similar past patterns of inputs can be used to improve estimate)” and Paragraph 0196:  “a need for guidance is identified based on behavioral and/or contextual information obtained for the user. The obtaining may be performed as described with reference to FIG. 4 may be provided as a subroutine herein. Namely, contextual and or behavioral inputs may be captured as described at block 402; the behavior and/or contextual inputs may be tracked over time to collect a database of information as described at block 404; and the inputs may be processed to determine behavioral and/or contextual information about the patient as described at block 406; based on which an indication of the contextual and/or behavioral information may be optionally provide as described at optional block 408”); 
calculating the decision support recommendation using the process and the input data (Paragraph 0231:  “the system may generate and provide the following recommendation to achieve a glucose target, today try and work out for an additional 10 min and reduce your sugar intake by 5%. The recommendation may be calculated based on the patient specific input information, including weighting of the specific factors considered”); and 
presenting the decision support recommendation to the user on a user interface (Paragraph 0060:  “The small display device 14 and/or the wearable device 21 may include a relatively small display (e.g., smaller than the display device 18) and may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value 26 and/or an arrow 28. In contrast, display devices 16, 18 and 20 can be larger display devices that can be capable of displaying a larger set of displayable information, such as a trend graph 30 depicted on the hand-held receiver 16 in addition to other information such as a numerical value and arrow”).
Mayou fails to teach assigning a reliability level to the additional data, and only presenting if the assigned reliability level of the additional data exceeds a threshold.
Lain teaches assigning a reliability level to the additional data (Paragraph 0016:  “The controller may further be configured to compute a trend of the IPI value and to provide a signal to said ventilation device, based on the trend of the IPI value, wherein said signal adjusts one or more weaning related parameters in said ventilation device. The controller may further be configured to compute a reliability index of the index-value. The controller may further be configured to provide a medical recommendation regarding weaning from the ventilation machine”:  IPI value is one reliability level and the reliability index is another reliability value or Paragraph 0162:  “The confidence (reliability) level value may be determined/calculated from the standard deviation (std) of the various input variables (measured/sensed) parameters, as well as artifacts”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the reliability level of Lain, because it can help alert the user when a critical threshold is passed regarding patient health (Paragraph 0178 of Lain).
	Park teaches only presenting if the assigned reliability level of the data exceeds a threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mayou, Lain, and Park as applied to claim 11 above, and further in view of Wang (CN 108961076 A).
Regarding claim 16, Mayou fails to teach wherein determining and presenting the decision support recommendation includes determining the decision support recommendation only if the reliability metric exceeds the threshold and presenting the decision support recommendation to the user only if the reliability metric exceeds the threshold.
Park teaches presenting the decision support recommendation to the user only if the reliability metric exceeds the threshold (Claims:  “A display unit that displays diagnostic assistance information when the reliability of the determination exceeds a predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou to incorporate the limited display based reliability of Park, because it can help ensure non-reliable data is not used (Description of Park).
Park fails to teach wherein determining and presenting the decision support recommendation includes determining the decision support recommendation only if the reliability metric exceeds the threshold.
Wang teaches wherein determining and presenting the decision support recommendation includes determining the decision support recommendation only if the reliability metric exceeds the threshold (Description:  “Finally, the weighted sum into the preset calculation formula of various health evaluation calculating correction parameters corresponding to certain insurance, or only the health evaluation and the influence factor influence factor exceeds the threshold value into the preset calculation formula to calculate correction parameters corresponding to certain insurance”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou, Lain and Park to incorporate the limited calculations of Wang, because it can help minimize the need to process large amounts of data for than needed (Description of Wang:  alternatives have to perform large data analysis more than once i.e.).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou, Lain, and Park as applied to claim 11 above, and further in view of Reay (CN 100553556 C).
Regarding claim 25, Mayou, Lain, and Park fail to teach a method further comprising assigning a higher threshold to a decision support recommendation that is therapeutic than a decision support recommendation that adjunctive.
Reay teach a method further comprising assigning a higher threshold to a decision support recommendation that is therapeutic than a decision support recommendation that adjunctive (Description:  “when the specific upper limit level is beyond the threshold value of a biomarker thing or change rate, which can emit an indication of starting diuretic treatment process. specific lower limit following the same, when first biological marker object level threshold or rate of change, it can send the indication to terminate or change diuretic treatment process”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou, Lain and Park to incorporate the threshold evaluations of Reay, because it can help ensure the change in recommendation does not happen when not necessary (Description of Reay:  “allowing the patient or healthcare personnel to intervene when necessary”).

Regarding claim 27, Mayou, Lain and Park fail to teach wherein presenting the decision support recommendation includes presenting a more conservative support recommendation that promotes patient safety when the assigned reliability level is within a range specified by upper and lower thresholds.
Reay teaches wherein presenting the decision support recommendation includes presenting a more conservative support recommendation that promotes patient safety when the assigned reliability level is within a range specified by upper and lower thresholds (Description:  “Subsequently, the individual can continue monitoring the first biomarker thing level to ensure that they are located between the upper limit threshold and lower limit threshold. if the first biomarker thing level should begin to increase, the method may provide an indication to start”:  between the thresholds means no major changes to recommendations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Mayou, Lain and Park to incorporate the threshold evaluations of Reay, because it can help ensure the change in recommendation does not happen when not necessary (Description of Reay:  “allowing the patient or healthcare personnel to intervene when necessary”).

Claims 6, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou, Lain and Park as applied to claims 1 and 11 above, and further in view of Basaglia (WO 2009136243 A2).
Regarding claims 6 and 20, Mayou, Lain and Park fail to teach wherein assigning a reliability level includes assigning a higher reliability to additional information obtained through machine-to-machine communication than through manual entry-to-machine communication.
Basaglia teaches wherein assigning a reliability level includes assigning a higher reliability to additional information obtained through machine-to-machine communication than through manual entry-to-machine communication (Pg. 26, Line 24 – Pg.27, Line 3:  “the format can be automatic and obviously predefined, in which an alarm (for example a pump failure), or a notification (for example N days since a maintenance intervention) have been configured such that the control unit 4 uses the format without any need for the intervention of an operator, thus guaranteeing top-level reliability of notification”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reliability level of Mayou, Lain and Park to incorporate the high reliability level for automatic or machine handled data, because it removes the need for an operator, guaranteeing high level data (Pg. 27, Lines 1-3 of Basaglia).

Regarding claim 28, Mayou, Lain and Park fail to teach wherein assigning a reliability level includes assigning a lower reliability level to the input data item obtained from the indication of food and drink when the indication includes data manually entered by the user relative and assigning a higher reliability level to the input data item obtained from the indication of food and drink when the indication includes nutritional data concerning the food and drink that is obtained from a third party or nutritional data that is automatically entered by an application.
Basaglia teaches wherein assigning a reliability level includes assigning a lower reliability level to the input data item obtained from the indication of food and drink when the indication includes data manually entered by the user relative and assigning a higher reliability level to the input data item obtained from the indication of food and drink when the indication includes nutritional data concerning the food and drink that is obtained from a third party or nutritional data that is automatically entered by an application (Pg. 26, Line 24 – Pg.27, Line 3:  “the format can be automatic and obviously predefined, in which an alarm (for example a pump failure), or a notification (for example N days since a maintenance intervention) have been configured such that the control unit 4 uses the format without any need for the intervention of an operator, thus guaranteeing top-level reliability of notification”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reliability level of Mayou, Lain and Park to incorporate the high reliability level for automatic or machine handled data, because it removes the need for an operator, guaranteeing high level data (Pg. 27, Lines 1-3 of Basaglia).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791